 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          COURTNEY HOLLIDAY,                                CASE NO. C18-609 MJP

11                                  Plaintiff,                MINUTE ORDER

12                  v.

13          GROUPME INC,

14                                  Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          On April 15, 2021, the Parties filed a joint status report in which they stipulated to

19   submitting by May 5 either a final joint status report, proposing a schedule for the remainder of

20   the case, or a stipulation of dismissal. The Parties have submitted neither. The May 5 deadline is

21   extended to May 17. If the Parties have not submitted a final joint status report or a stipulation of

22   dismissal by then, the Court will dismiss this proceeding under Fed. R. Civ. P. 41(b).

23          The clerk is ordered to provide copies of this order to all counsel.

24


     MINUTE ORDER - 1
 1         Filed May 6, 2021.

 2
                                William M. McCool
 3                              Clerk of Court

 4                              s/Paula McNabb
                                Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
